COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Interest of A. S. M., a Child,          §              No. 08-19-00212-CV

                             Appellant.          §                Appeal from the

                                                 §                65th District Court

                                                 §            of El Paso County, Texas

                                                 §               (TC# 2004CM737)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until January 26, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 26, 2020.

       IT IS SO ORDERED this 22ndday of January, 2020.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.